FILED
                           NOT FOR PUBLICATION
                                                                              SEP 21 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


DANA FEWELL, Individually and as                 No.   17-55536
Successor in Interest to Weldon Patterson
Fewell, deceased; et al.,                        D.C. No.
                                                 2:16-cv-01934-DSF-JEM
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

STATE OF CALIFORNIA; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                       Argued and Submitted August 7, 2018
                               Pasadena, California

Before: HAWKINS and CHRISTEN, Circuit Judges, and HOYT,** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Kenneth M. Hoyt, United States District Judge for the
Southern District of Texas, sitting by designation.
      Plaintiffs appeal the district court’s order granting defendants’ motion for

summary judgment. The parties are familiar with the facts so we do not repeat

them here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.    Officer Sanchez did not violate Fewell’s Fourth Amendment right

because plaintiffs did not show that Officer Sanchez’s conduct was objectively

unreasonable. See Wilkinson v. Torres, 610 F.3d 546, 551 (9th Cir. 2010). Officer

Sanchez was positioned near the rearward path of the truck and could hear the

engine revving at high speeds. When the truck gained traction, Officer Sanchez

perceived an imminent threat; his fear and his use of force were objectively

reasonable. Therefore, Officer Sanchez is entitled to summary judgment on

plaintiffs’ Fourth Amendment claim.

      2.    Officer Sanchez did not violate plaintiffs’ Fourteenth Amendment

rights because plaintiffs did not show that Officer Sanchez acted with a purpose to

harm unrelated to legitimate law enforcement objectives. Id. at 554. The evidence

does not suggest a purpose to harm, and his conduct was related to legitimate law

enforcement objectives of self-defense and the defense of others. Therefore,

Officer Sanchez is entitled to summary judgment on plaintiffs’ Fourteenth

Amendment claim.




                                         2
      3.    Because Officer Sanchez’s conduct was reasonable under the Fourth

Amendment, it is also reasonable under state tort law. See Brown v. Ransweiler,

89 Cal. Rptr. 3d 801, 817 (Cal. Ct. App. 2009); Edson v. City of Anaheim, 74 Cal.

Rptr. 2d 614, 616 (Cal. Ct. App. 1998). Therefore, defendants are entitled to

summary judgment on the plaintiffs’ state tort claims.

      AFFIRMED.




                                         3